Case 2:19-mc-00119 Document1 Filed 05/22/19 Page 1 of 1 PagelD #: 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA | |
CHARLESTON “hip. RORY L. PERRY i CLERK

Soutien District of West Virginia

IN THE MATTER OF misc.no. 2. 19 -—ne- Jf GS
KATHLEEN E. ROBESON

   

 

 

STATEMENT OF ASSISTANT UNITED STATES ATTORNEY
PURSUANT TO LOCAL RULE OF CRIMINAL PROCEDURE 44.1(c)

Pursuant to Rule 44.1(c) of the Local Rules of Criminal Procedure, effective June
8, 2017, Assistant United States Attorney Kathleen E. Robeson herewith files the
following information as an Assistant United States Attorney under the sponsorship of
Michael B. Stuart, United States Attorney for the Southern District of West Virginia, and

a permanent member of the Bar of this Court:

Appointment as Assistant United States Attorney. Kathleen E. Robeson was
appointed as an Assistant United States Attorney in the Southern District of West Virginia
on or about May 12, 2019. She is currently assigned to the United States Attorney's

Office located at 300 Virginia Street, East, Room 4000, Charleston, West Virginia.

Bar Information. Kathleen E. Robeson is an active member in good standing of
the State Bar of Virginia. She was admitted to practice law in Virginia on December 8,

2015. Her bar number is 89526.

Gs Attorney: Sponsored Assistant U. S. Attorney:

 

 

MICHAEPB. STUART KATHLEEN E. ROBESON
United States Attorney Assistant United States Attorney
300 Virginia Street, East, Suite 4000 300 Virginia Street, East, Suite 4000

Charleston, WV 25301 Charleston, WV 25301
